CLD-147                                                 NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ____________

                                No. 13-4154
                               ____________

                        MISS GLORIA SCARNATI,
                                       Appellant
                                  v.

            J. JOHNSTON, Postmaster for Pittsburgh, et al., sued
           individually; PLEASANT HILLS POST OFFICE, et al;
              KATHY SHERRED, Former Manager, et al., sued
            individually; JOSEPH HAINES, Manager, et al., sued
           individually; NICK KECENIC, et al, sued individually;
              MAIL CARRIERS, From 2005-2013 for 350 block
          of Marylea Avenue, Brentwood Borough; NORTH SIDE
              GENERAL MAIL FACILITY US POST OFFICE;
              ELAINE, (Refused to give last name) Secretary for
                Manager, et al., sued individually; CUSTOMER
           CONCERNS DEPARTMENT, et al.; LORAINE, (Last
              name unknown) of Customer Concerns, et al., sued
           individually; BRENTWOOD UNITED STATES POST
           OFFICE, et al.; LYNN JONES, et al., sued individually;
          KAY, (Refused to give last name) et al, sued individually;
            LINDA WINTER, et al, sued individually; CHARLES
                 WINTER, (Chuck) Her Husband, et al, sued
              individually; C.O. DAUGHTER, (name unknown)
            of Charles and Linda Winter, et al., sued individually;
                CHUCK WINTER, JR., et al. sued individually
                  __________________________________

              On Appeal from the United States District Court
                 for the Western District of Pennsylvania
                       (D.C. Civ. No. 13-cv-01375)
               District Judge: Honorable Arthur J. Schwab
                       __________________________________
         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    January 9, 2014

              Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                            (Opinion filed: January 14, 2014)
                                     ____________

                                        OPINION
                                      ____________


PER CURIAM

       Appellant Gloria Scarnati appeals from an order of the District Court dismissing

her in forma pauperis complaint as frivolous. For the reasons that follow, we will dismiss

the appeal as frivolous.

       Scarnati filed an in forma pauperis complaint in the United States District Court

against Pittsburgh Postmaster J. Johnston, certain other postal employees, and others

under the Privacy Act, the Federal Tort Claims Act, and the United States Constitution,

alleging theft of her mail and mail tampering, among other things. Most, if not all, of the

complaint was devoted to allegations about defendant Linda Winter, Scarnati’s neighbor.

In ¶ 39, Scarnati alleged that Winter was “insanely jealous” of her “property” and

“popularity,” and conspired with others to steal, copy, and read her mail, and slander and

intimidate her. Ms. Winter was alleged to be a member of the “polish mafia,” id., and her

misdeeds, for example, her alleged destruction of Scarnati’s shrubbery, were set forth in

several subsequent paragraphs of the complaint, see id. at ¶¶ 40-60. The postal service’s

habit of delivering mail to the wrong address apparently exacerbated tensions between

                                             2
the neighbors, see ¶ 61-64, leading Scarnati to make conclusory allegations of a

conspiracy, theft of mail, tampering, and invasion of privacy. Scarnati sought money

damages and injunctive relief. In a recusal motion, Scarnati claimed that United States

District Judge Arthur Schwab should not be assigned to the instant case because he had

dismissed certain other of her cases as frivolous.

       In an order entered on September 23, 2013, the District Court, that is, District

Judge Schwab, denied Scarnati’s recusal motion and dismissed her complaint as

frivolous. Judge Schwab denied the recusal motion on the grounds that his prior opinions

had not revealed any “deep-seated” or “high degree of” “favoritism or antagonism that

would make fair judgment impossible, ” Liteky v. United States, 510 U.S. 540, 555

(1994), and that the local rules required that all pro se civil actions initiated by the same

plaintiff be marked as related and assigned to the same district judge. Judge Schwab

dismissed Scarnati’s complaint because it did not allege a plausible cause of action

against either the postal defendants or her neighbors.

Scarnati appeals. We have jurisdiction under 28 U.S.C. § 1291. Our Clerk granted her

leave to appeal in forma pauperis and advised her that the appeal was subject to summary

dismissal under 28 U.S.C. § 1915(e)(2)(B) or summary affirmance under Third Cir. LAR

27.4 and I.O.P. 10.6. She was invited to submit argument in writing, but has not done so.

       We will dismiss the appeal as frivolous. An appellant may prosecute her case

without prepayment of the fees, 28 U.S.C. § 1915(a)(1), but the in forma pauperis statute

provides that the District Court shall dismiss the complaint at any time if the court

determines that it is frivolous, 28 U.S.C. § 1915(e)(2)(B)(i). A complaint is frivolous

                                               3
when it lacks an arguable basis either in law or fact. Neitzke v. Williams, 490 U.S. 319,

325 (1989). Scarnati’s complaint is, as the District Court concluded, frivolous. Her

allegations that postal service employees conspired with her “neighbor from hell” (her

words, not ours) to cause severe disruption in her mail service do not satisfy the

plausibility test. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (plausibility

determination is a “context-specific task that requires the reviewing court to draw on its

judicial experience and common sense”). See also Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007); Fed. R. Civ. Pro. 12(b)(6). Her nuisance allegations relating to her

neighbor do not present a federal question, 28 U.S.C. § 1331. A plaintiff may proceed in

federal court in a civil rights action only if she plausibly alleges a deprivation of her

constitutional rights, Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970); 28 U.S.C. §

1343(3), and Scarnati’s allegations about Ms. Winter and the Polish mafia do not rise to

the level of a constitutional violation. With respect to recusal, Scarnati failed to allege

any facts that would lead a reasonable person to conclude that Judge Schwab’s

impartiality might reasonably be questioned, 28 U.S.C. § 455(a); In re: Kensington Int’l

Ltd., 353 F.3d 211, 220 (3d Cir. 2003).

       For the foregoing reasons, we will dismiss the appeal as frivolous pursuant to 28

U.S.C. § 1915(e)(2)(B)(i).




                                               4